          Case 1:21-cv-00431-GSA Document 6 Filed 03/23/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
         GABRIEL MARTINEZ,                                 CASE NUMBER: 1:21-cv-00431-GSA
 7
                         Plaintiff,
 8                                                         ORDER DIRECTING CLERK OF
               v.                                          COURT TO ISSUE USM
 9                                                         INSTRUCTIONS
         ANDREW SAUL, Commissioner of Social
10       Security,

11
                         Defendant.
12

13
              The clerk of court is DIRECTED to issue USM instructions in this case
14

15   IT IS SO ORDERED.
16         Dated:   March 22, 2021                          /s/ Gary S. Austin
17                                                  UNITED STATES MAGISTRATE JUDGE
     .
18

19

20
21

22

23

24

25

26
27

28
                                                      1
